



Exhibit 10.33
XCEL ENERGY INC.
2015 OMNIBUS INCENTIVE PLAN
AWARD AGREEMENT - [YEAR] Grant


Xcel Energy Inc., a Minnesota corporation (the “Company” and collectively with
its affiliates and subsidiaries, “Xcel Energy”), pursuant to its Amended and
Restated 2015 Omnibus Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to you, the Participant named below, an Award of Restricted Stock
Units and/or an Award of Performance Share Units as set forth below. The terms
and conditions of such Award(s) are set forth in the Plan, a copy of which has
been provided to you, this Award Agreement and any exhibits hereto. To the
extent any capitalized term used in this Award Agreement is not defined, it will
have the same meaning as given to it in the Plan (as it currently exists or as
it may be amended in the future).


Participant: [•]    Grant Date: [•]
1.    Granting of Award. The Company has granted to you, subject to the terms
and conditions in this Award Agreement and the Plan, an Award of the number of
Restricted Stock Units and/or an Award of the number of Performance Share Units
as specified below (collectively, “Units”). The grant of such Award(s) is
effective as of the applicable Grant Date set forth above. As used herein, the
term “Award” refers to each Award described below, and includes additional units
credited with respect to that Award upon the deemed reinvestment of Dividend
Equivalents, if any, that are credited in accordance with this Agreement
(“Dividend Equivalent Units”).
[Restricted Stock Units. The Company hereby grants you an award of Restricted
Stock Units as set forth below:
Vesting Date
Restricted Stock Units
[Month, date, year]
[#]

All of the Restricted Stock Units granted to you as shown above will vest upon
the “Vesting Date” noted above for this Restricted Stock Unit Award (it being
understood that if such Vesting Date is not a business day (defined below), that
the Restricted Stock Units will vest on the next preceding business day to such
date and such preceding business day shall be the “Vesting Date”), if your
service with Xcel Energy has been continuous from the Grant Date to the Vesting
Date (the “Period of Restriction”).]
[Performance Share Units. The Company hereby grants you Awards of Performance
Share Units as set forth below:
Type
Performance Period
Performance Share Units
(at Target)
[TSR]1 
[Performance Period]
[#]
[Environmental]2
[Performance Period]
[#]

1 Subject to additional terms set forth in Exhibit A attached hereto.
2 Subject to additional terms set forth in Exhibit B attached hereto.


The number of Performance Share Units that shall be eligible to vest, which may
be more or less than the Performance Share Units target numbers shown above,
will be based on the extent to which the performance goals set forth in the
applicable exhibit to this Agreement (each, an “Exhibit”) have been achieved
during the applicable Performance Period and such performance has been certified
in writing by the Committee. The “Vesting Date” for these Performance Share
Units shall be the last day of the Performance Period. The payment and/or
settlement of the Performance Share Units will occur as specified in Section 5
below.]


2.    Nature of Units and Shareholder Rights. The Units subject to the Award(s)
will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for bookkeeping purposes only, with the
Units simply representing an unfunded and unsecured obligation of the Company.
The Units subject to the Award(s) may not be sold, assigned, transferred,
pledged or otherwise encumbered by you, and do not entitle you to any rights as
a shareholder of the Company.





--------------------------------------------------------------------------------





3.    Termination of Service.
(a)    Upon your Termination of Service due to death during any Period of
Restriction or Performance Period, as applicable, your unvested Units (at target
levels, if applicable), including any credited Dividend Equivalent Units, shall
immediately vest one hundred percent (100%) and shall be paid as soon as
administratively feasible in accordance with Section 5(b) hereof.
(b)    Upon your Termination of Service due to Disability during any Period of
Restriction or Performance Period, as applicable, your unvested Units (at target
levels, if applicable), including any credited Dividend Equivalent Units, shall
immediately vest one hundred percent (100%) and shall be paid to you (or your
personal representative) as soon as administratively feasible in accordance with
Section 5(a) hereof.
(c)    Upon your Termination of Service due to your Retirement (as defined
herein):
(i)
during the Period of Restriction applicable to your Restricted Stock Unit Award,
you will be eligible to have a pro rata portion of such Award vest on the
applicable Vesting Date, such pro rata portion to be equal to the number of
Units that would otherwise vest on the Vesting Date had you not retired,
multiplied by a fraction whose numerator is the number of whole months during
which you were actively employed with Xcel Energy during such Period of
Restriction and whose denominator is the length of the Performance Period,
expressed as a number of months.

(ii)
during any Performance Period applicable to your Performance Share Units, you
will be eligible to have a pro rata portion of such Award vest on the applicable
Vesting Date, such pro rata portion to be equal to the number of Units that
would otherwise vest in accordance with the terms of the applicable Exhibit had
you not retired, multiplied by a fraction whose numerator is the number of whole
months during which you were actively employed with Xcel Energy during such
Performance Period and whose denominator is the length of the Performance
Period, expressed as a number of months.

(iii)
For purposes of this Award, “Retirement” means any termination of your
employment with Xcel Energy, other than for Cause, occurring at or after age 55
with 10 years or more of continuous service to Xcel Energy.

(d)    Upon your Termination of Service during any Period of Restriction or
Performance Period under any circumstances other than those set forth in
Sections 3(a), (b) and (c) above (including due to a retirement that does not
meet the definition of “Retirement” set forth in this Agreement), such unvested
Award shall be forfeited on the date of such termination. If a Termination of
Service occurs on the last Business Day of a Period of Restriction or
Performance Period, then you will be deemed to have served through the remainder
of the Period of Restriction or Performance Period, as applicable.
4.    Vesting of Awards.
(a)    Subject to Section 3 above, a Restricted Stock Unit Award shall vest only
if, and to the extent that, any one or more of the vesting conditions set forth
herein or, if applicable, in any applicable Exhibit have been satisfied during
the applicable Period of Restriction. If, and to the extent that, any one or
more of the vesting conditions have not been satisfied during the applicable
Period of Restriction, your rights to any portion of the Award tied to such
unachieved vesting condition shall be immediately and irrevocably forfeited as
of the applicable Vesting Date (unless previously forfeited pursuant to Section
3 above).
(b)    Subject to Section 3 above, Performance Share Units shall vest only if,
and to the extent, any one or more of the performance goals set forth in the
applicable Exhibit have been achieved during the applicable Performance Period.
If, and to the extent that, any one or more of the performance goals have not
been achieved during the applicable Performance Period, your rights to the
portion of the Award tied to such unachieved performance goal shall be
immediately and irrevocably forfeited as of the last day of such Performance
Period (unless previously forfeited pursuant to Section 3 above). The Committee
shall determine, in its sole discretion, and certify, whether and to what extent
the performance goals have been satisfied as soon practicable after the
completion of the applicable Performance Period.
5.    Payment of Vested Awards.
(a)    Timing and Form of Payment. Unless and to the extent you have made an
effective election to defer the settlement of the Units as provided in Section
5(c) below, as soon as administratively feasible following the Vesting Date, but
in no event later than March 15th of the year following the calendar year in
which the Performance Period or Period of Restriction, as applicable, expires,
the Company shall cause to be paid to you in settlement of each Unit (including
any credited Dividend Equivalent Units) comprising a vested Award, one Share or
cash in an amount equal to the Fair Market Value as of the Vesting Date of one
such Share (or a combination of cash and Shares with respect





--------------------------------------------------------------------------------





to the entire Award), the form of such payment to be as determined by the
Committee in its sole discretion or, in connection with Performance Share Units,
according to your election made to the extent permitted and within the
parameters determined by the Committee and set forth in the applicable Exhibit.
Payments shall be made in a lump sum.
(b)    Payment upon Death. In the event of your death, amounts that otherwise
would have become payable to you in accordance with Section 3(a) will be paid in
cash, Shares or a combination thereof, to your designated beneficiary (if such
beneficiary has been designated in writing in accordance with the Plan, and such
writing has been delivered to the Company’s Executive Compensation department),
or if no beneficiary is designated, in accordance with Article 19 of the Plan.
[(c)    Deferral Election. You are eligible to elect to defer to a later date
the settlement of the Units that would otherwise occur as provided in Section
5(a), provided that any such election and deferral shall comply with the
requirements of Section 409A of the Code.]
6.    Dividend Equivalents. When the Company declares a cash dividend on its
Shares, Dividend Equivalents equal in amount to the dividends payable (at the
normal common stock declared dividend rate) on a number of Shares equal to the
number of Units subject to the Award (at target level) held by you on a dividend
record date occurring after the Grant Date and prior to Vesting Date shall be
deemed reinvested in additional Units as of the dividend payment date and
credited to your account as additional Units. The number of additional Units so
credited shall be determined based on the Fair Market Value of a Share on the
dividend payment date. Any additional Units so credited will be subject to the
same terms and restrictions applicable to the underlying Awards as provided in
this Award Agreement.
7.    Changes in Capitalization of the Company. If there is any equity
restructuring or other change in the Company’s corporate capitalization as
described in Section 4.4(a) of the Plan, the Committee shall determine the
appropriate adjustment, if any, to each Award as provided in Section 4.4 of the
Plan.
8.    Change in Control. Notwithstanding anything herein to the contrary, in the
event of a Change in Control, the Award(s) shall be dealt with as provided in
Article 17 of the Plan. If the vesting of an Award is subject, in whole or in
part, to the satisfaction of a performance condition, that Award shall be
subject to Section 17(c) of the Plan and applicable performance conditions shall
be deemed to have been satisfied as if target performance had been achieved in
connection with the Change in Control.
9.    Recoupment; Cancellation.
(a)Xcel Energy may recover any cash or shares awarded under this Agreement, or
proceeds from the sale of such shares, at any time, to the extent required by
any rule of the SEC or any listing standard of the securities exchange upon
which Xcel Energy’s stock is listed, including any rule or listing standard
requiring recovery of incentive compensation in connection with an accounting
restatement due to material noncompliance of Xcel Energy with any financial
reporting requirement under the securities laws, which recovery shall be subject
to the terms of any policy of Xcel Energy implementing such rule or listing
standard. In addition, Xcel Energy may recover cash or shares awarded under the
Agreement, or proceeds from the sale of such shares, from you if a Termination
of Service occurs for fraud or misconduct.
(b)Xcel Energy may recover any cash or shares awarded under this Agreement, or
proceeds from the sale of such shares, for a period of 3 years following the
Vesting Date of the Award or of a previously settled Award from you if you are
employed by Xcel Energy at the time that the Committee, in its sole discretion,
determines that (i) one or more Performance Goals used for determining the
achievement of the Award or previously paid Award was miscalculated, (ii) if
calculated correctly, there would have been a lower payment, and (iii) such
overpayment is sufficiently material as to warrant recoupment. Xcel Energy may
effectuate this provision by cancelling all or any part of this Award that has
not been settled (and Shares delivered) including any associated dividend
equivalent units.
(c)Xcel Energy may cancel all or any part of this Award that has not been
settled (and, as applicable, Shares delivered) including any associated Dividend
Equivalent Units, if at any time subsequent to the grant date the Committee
determines, in its sole discretion, that you engaged in fraud or misconduct that
resulted in, or was reasonably likely to result in, a material adverse impact
(whether financial, operational or reputational) to Xcel Energy or your business
area or functional area.
This Section 9 applies to any and all outstanding Awards granted under the Plan
or the Prior Plan (“Prior Awards”), and the Award Agreements evidencing all such
Prior Awards have been amended to include such provisions and remedies contained
in this Section 9, which are in addition to and do not supersede any other
remedies contained or referenced in the Award Agreements for such Prior Awards.





--------------------------------------------------------------------------------





10.    Withholding. Xcel Energy may require you to remit to it, or may withhold
from the settlement of an Award or from your other compensation, an amount
sufficient to satisfy any applicable federal, state or local tax, employment,
FICA or other mandated withholding requirements in regard to the Award(s) in the
year or years the Award(s) become taxable to you. You may elect in accordance
with the Plan to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares otherwise payable in settlement of an Award
at the rate the Committee determines satisfies applicable withholding
requirements of the Code. For this purpose, Awards will be valued using the Fair
Market Value of a Share as of the applicable withholding date. If no election is
made, you will be deemed to have elected Shares to be withheld.
11.    Plan Incorporated by Reference; Electronic Delivery. The Award(s) are
subject in all respects to the terms and conditions of the Plan, which is
controlling, and which shall be deemed incorporated into this Award Agreement.
The Company, or a third party designated by the Company, may deliver to you by
electronic means any documents related to your participation in the Plan. By
accepting this agreement, you acknowledge receipt of a copy of the Plan.
12.    No Right to Employment. Nothing in this Award Agreement shall limit the
right of Xcel Energy to terminate your employment or other service with Xcel
Energy as provided in Section 20.1 of the Plan.
13.    Restrictive Covenants.
(a)    Non-Disclosure and Return of Confidential Information. During your
employment with Xcel Energy you have or will be given access to and provided
with information proprietary to Xcel Energy and not generally known (including
trade secret information) about Xcel Energy’s products, services, personnel,
technology, research, development, methods, processes, systems, marketing plans,
business strategies and plans, merger and acquisition strategies and targets,
financial and pricing information, computer programs, source codes, models and
databases, analytical models, customer lists and information, and supplier and
vendor lists and information (collectively, “Confidential Information”). You
agree not to disclose or use Confidential Information, either during or after
your employment with the Company or any affiliate, except as required by
subpoena or other legal process, in which event you will give Xcel Energy’s
General Counsel prompt notice of such subpoena or other legal process in order
to permit Xcel Energy any affected individual to seek appropriate protective
orders. You further agree to return any and all Confidential Information,
whether in hard or electronic format, regardless of the location on which such
information may reside, no later than the date of your Termination of Service.
Notwithstanding any other language in this Agreement to the contrary, you
understand that you may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney if such disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law or for
pursuing an anti-retaliation lawsuit; or (ii) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and
you do not disclose the trade secret except pursuant to a court order.
Additionally, notwithstanding any other language in this Agreement to the
contrary, nothing in this Agreement prohibits you from providing confidential
information to a government agency or otherwise participating in lawful
investigation by any government agency.
(b)    No Solicitation. During your employment with Xcel Energy, and for a
period of two years after the end of your employment with Xcel Energy for any
reason, you agree that you will not, directly or indirectly, solicit or
encourage any Xcel Energy employee, contractor or vendor with whom you have had
contact or about whom you have obtained information to terminate, curtail, fail
to renew a relationship or otherwise adversely change its relationship with Xcel
Energy, and you agree you will not provide any information to any other person
or entity for use in any similar attempt to do the same
(c)    No Competition. For one year following the termination of your employment
from Xcel Energy for any reason (the “Non-Compete Period”), you shall not,
directly or indirectly, on your own behalf or on behalf of any person or entity,
become employed, engaged or involved with any business that is engaged in or
planning to become engaged in any business competitive with the business of Xcel
Energy in a position that involves: (i) providing services that relate to or are
similar in nature or purpose to the services you performed for Xcel Energy
during your previous two (2) years of employment with Xcel Energy if such
services involve business or regulatory strategies; methodologies or strategies
relating to the generation, transmission, brokering, marketing, distribution,
development, acquisition, or sale and delivery of electric power or generation
capacity; electric commodity trading and origination activities and strategies;
and services to gas and electric customers that provide them with options and
the ability to reduce usage; or transmission, brokering, marketing or sale and
distribution of natural gas; (ii) supervision, management, direction or advice
regarding such services; or (iii) products, services and business activities as
to which you had access to Confidential Information in the two (2) years
preceding your Termination of Service.





--------------------------------------------------------------------------------





(d)    Breach of Restrictive Covenant. If Participant breaches his or her
obligations to Xcel Energy under any of the provisions of Section 13, then each
Award held by such Participant shall be cancelled and cease to be exercisable as
of the date on which the Participant first breached this such Section.
Participant further agrees that if he or she violates any of the terms of
Section 13, then Participant will be liable to Xcel Energy for injunctive relief
and damages in the full value of any Award paid under this Agreement.
14.    Section 409A of the Code. Notwithstanding anything to the contrary in
this Award Agreement, with respect to any Award that constitutes a deferral of
compensation subject to Code Section 409A:
(a)    If any amount is payable under such Award upon a Termination of Service,
a Termination of Service will be deemed to have occurred only at such time as
you have experienced a “separation from service” as such term is defined for
purposes of Code Section 409A.
(b)    If any amount shall be payable with respect to such Award as a result of
your “separation from service” at such time as you are a “specified employee”
within the meaning of Code Section 409A, then no payment shall be made, except
as permitted under Code Section 409A, prior to the first business day after the
earlier of (i) the date that is six months after your separation from service or
(ii) your death.
(c)    If any amount shall be payable with respect to such Award as a result of
a Change in Control, a Change in Control shall be deemed to have occurred only
after giving effect to the final sentence of Section 2.8 of the Plan.
15.    Participant Acceptance. You shall signify acceptance of this Award
Agreement, including, if applicable to you, that you will abide by the Xcel
Energy Stock Ownership Policy, by signing in the space provided below and
returning a signed copy to the Company, or if available, by providing an
electronic signature[, within the time frames specified by the Company’s
Executive Compensation department].
16.    Mandatory Binding Arbitration. You agree that any and all disputes
related to the Award(s) including but not limited to, eligibility, vesting,
distribution and payment, withholding, targets, effect of termination of
employment or rights related to an amendment or termination of the Plan, will be
subject to mandatory binding arbitration in Minneapolis, Minnesota before the
American Arbitration Association. You agree that you will be responsible for
bearing your share of the costs to arbitrate.
17.    Severability. Any provision of this Award Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
18.    Securities Law Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange), as may be
determined by the Company to be applicable, are satisfied.
19.    Headings. Headings are given to sections and subsections of these Terms
and Conditions and other portions of the Award Agreement solely as a convenience
to facilitate reference. Such headings shall not be deemed in any way material
or relevant to the construction or interpretation of this Award Agreement or any
provision thereof.
20.    Definitions.
(a)    The term “business day” means any day other than a Saturday, Sunday or
other day on which the principal national securities exchange on which the
Company’s common stock is then listed is not open for business.
(b)    The term “Committee” shall also include those persons to whom authority
has been delegated under the Plan.





--------------------------------------------------------------------------------





EXHIBIT A


RELATIVE TSR PERFORMANCE SHARE UNIT TERMS
To the extent any capitalized term used in this Exhibit A is not defined, it
will have the same meaning as given to it in the Award Agreement of which this
Exhibit is a part, or in the Plan (as it currently exists or as it may be
amended in the future). The Performance Share Units covered by this Exhibit are
subject to the Total Shareholder Return Performance Goal (“TSR Performance
Goal”) and referred to as the “TSR PSUs.”
The TSR PSUs that may be earned by you and vest following the expiration of the
Performance Period will be determined by whether and to what extent the total
shareholder return of Xcel Energy Inc. (the “Company”) meets or exceeds a
threshold level of performance relative to the total shareholder return of the
companies in our peer group (“Peer Group”) that are included in the Peer Group
both as of the first day of the Performance Period and the last day of the
Performance Period, or their successors from a merger or other combination with
another company included in the Peer Group as of both the first day of the
Performance Period and the last day of the Performance Period. Total shareholder
return for any company, including the Company, shall be calculated in the same
manner as of the last day of the Performance Period for all companies in the
Peer Group, and shall be measured by the total return that a company’s common
shareholders receive over the Performance Period from an investment on the first
day of the Performance Period, assuming reinvestment of all dividends paid
during the Performance Period. If and to the degree that the TSR Performance
Goal is met on the last day of the Performance Period, the Committee will
certify (no later than March 15 following the end of the Performance Period) the
degree to which the TSR Performance Goal has been achieved.
The total number of TSR PSUs earned and eligible to vest (together with any
related Dividend Equivalent Units credited) will be determined by multiplying
the target number of TSR PSUs shown in the table at the beginning of the
Agreement by the earned percentage of target TSR PSUs in the table below that
corresponds to the Company’s TSR percentile ranking among the Peer Group over
the Performance Period:
Xcel Energy’s TSR Percentile
Ranking vs. Peer Group
Earned Percentage of Target
TSR PSUs
Below __th percentile
[__]%
__th percentile (Threshold)
[__]% (Threshold)
__th percentile (Target)
[___]% (Target)
__th percentile or greater
[___]%

TSR PSUs earned for performance between the percentiles shown above will be
determined by straight-line interpolation; provided that, in all cases, the
number of TSR PSUs that you earn shall be a whole number (disregarding any
fraction).
Any TSR PSUs subject to this Award that you do not earn at the end of the
Performance Period shall be immediately and irrevocably forfeited.
You are entitled to elect to receive payment of the TSR PSUs determined to be
earned and vested in Shares, cash or a combination of Shares and cash. Such
election shall be made in accordance with the procedures and on the form
specified by the Committee. As consideration for and by accepting these
Performance Share Units, you expressly agree that any such election you make in
connection with this Award will apply to any other prior Performance Share Units
to you whose Performance Period continues as of the date of the Award Agreement
to which this Exhibit is attached to the extent the vesting of any such prior
Award is conditioned upon the achievement of a performance goal based on total
shareholder return.





--------------------------------------------------------------------------------





EXHIBIT B


[CARBON DIOXIDE EMISSIONS REDUCTION] PERFORMANCE SHARE UNIT TERMS
To the extent any capitalized term used in this Exhibit B is not defined, it
will have the same meaning as given to it in the Award Agreement of which this
Exhibit is a part, or in the Plan (as it currently exists or as it may be
amended in the future). The Performance Share Units covered by this Exhibit are
subject to the [Carbon Dioxide Emissions Reduction] Performance Goal and are
referred to as the “Environmental PSUs.”
The Environmental PSUs that may be earned by you and vest following the
expiration of the Performance Period will be determined by whether and to what
extent the Company’s [percent reduction in carbon dioxide emissions during the
Performance Period below 2005 levels associated with Xcel Energy electric
service meets or exceeds a threshold level of performance specified by the
Committee]. If and to the degree that this Environmental Performance Goal is met
on the last day of the Performance Period, the Committee will certify (no later
than March 15 following the end of the Performance Period) the degree to which
the Environmental Performance Goal has been achieved.
The total number of Environmental PSUs earned and eligible to vest (together
with any related Dividend Equivalent Units credited) will be determined by
multiplying the target number of Environmental PSUs shown in the table at the
beginning of the Agreement by the earned percentage of target Environmental PSUs
in the table below that corresponds to the [percent reductions in carbon dioxide
emissions measured at the end of the Performance Period]:
Xcel Energy’s [_______ Percent Reductions in Carbon Dioxide Emissions]
Earned Percentage of Target Environmental PSUs
Less than [__]%
0%
[__]% (Threshold)
[__]% (Threshold)
[__]% (Target)
[___]% (Target)
[__]% or greater
[___]%



Any Environmental PSUs subject to this Award that you do not earn at the end of
the Performance Period shall be immediately and irrevocably forfeited.
You will receive payment of the Environmental PSUs determined to be earned and
vested in Shares.





